Citation Nr: 1601620	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  14-38 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial compensable evaluation for residuals of a fracture of the left, great toe.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel






INTRODUCTION

The Veteran had service from November 1957 to November 1960.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a February 1971 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, jurisdiction has subsequently been transferred to the RO in Reno, Nevada.

As to the issue of entitlement to an earlier effective date of the 10 percent evaluation assigned for post-operative residuals, ganglion, left wrist, the Board notes that the Veteran filed a notice of disagreement in July 2013 following a June 2013 rating decision.  The Veteran was furnished a Statement of the Case (SOC) in November 2014 and the Veteran participated in a Decision Review Officer hearing in November 2014.  Thereafter, the Veteran filed a Substantive Appeal only to the issue of entitlement to an initial compensable evaluation for residuals of a fracture of the left great toe.  See 38 C.F.R. § 20.202 (2015).  Subsequently, RO contact with the Veteran confirmed that he was only appealing the issue of residuals of fracture of left great toe. Accordingly, the issue is not on appeal, and no further consideration is necessary.

Similarly, the RO denied service connection for bilateral hearing loss and tinnitus disabilities in an August 2011 rating decision.  The Veteran submitted a notice of disagreement in September 2011.  The Veteran was provided with a Statement of the Case in April 2012.  A statement from the Veteran dated on November 26, 2012 and received by Veterans Health Administration on November 30, 2012 appears to disagree with the decision and appeal this decision.  However, this statement was not timely. Thus, the Veteran did not file a timely Substantive Appeal to the denial of service connection for bilateral hearing loss and tinnitus disabilities. See 38 C.F.R. § 20.302 (2015).   Accordingly, the issue of entitlement to service connection for bilateral hearing loss and tinnitus disabilities is not on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1. The Veteran filed a Notice of Disagreement (NOD) in March 1972 following the March 1971 notification of a February 1971 rating decision granting service connection for residuals of a fracture of the left great toe and assigning a noncompensable evaluation.

2.  The RO did not issue a Statement of the Case (SOC) following the 1972 Notice of Disagreement.

3.  This issue has been pending since the initial rating decision.

4.  Throughout the appellate period, the Veteran's residuals of a fracture of the left, great toe was manifested by painful motion of the first metatarsal phalangeal joint, recurrent infected ingrown toenail due to nail deformity, and a persistent sensation of cold in the left great toe.


CONCLUSION OF LAW

Throughout the appellate period, the Veteran meets the criteria for a 10 percent evaluation for painful motion of the left great toe, but does not meet the criteria for an evaluation in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a Diagnostic Code (DC) 5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes initially that the RO, in a February 1971 rating decision granted service connection and assigned a non-compensable (zero) rating for residuals of a fracture of the left, great toe. A notification letter dated March 15, 1971 was mailed to the Veteran.  The Veteran submitted a Notice of Disagreement (NOD) dated March 3, 1972.  This document reflects a receipt date of March 8, 1972 in the electronic claims file.  A deferred rating, dated March 18, 1972, appears to acknowledge the March 1972 statement from the Veteran as an NOD.  No statement of the case (SOC) was issued in connection with this NOD.  As such, the Board finds that the Veteran's NOD pertaining to an initial compensable rating for residuals of a fracture of the left great toe has been pending since 1972.  See Tablazon v. Brown, 8 Vet. App. 359, 361 (1995).

Duties to notify and assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice in a letter sent to the Veteran in April 2012.  This letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

With respect to the Veteran's increased rating claim, as the February 1971 rating decision granted the Veteran's claim of service connection for a left toe disability, such claim is now substantiated.

His filing of a notice of disagreement as to the initial rating assigned in that determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a). 38 C.F.R. § 3.159(b)(3) (2015).

Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.
Specifically, the November 2014 Statement of the Case (SOC) set forth the relevant diagnostic code for rating the disability at issue, although the SOC did not list the diagnostic code used in the adjudication of the issue, review of the SOC indicates that 38 C.F.R. § 4.71a Diagnostic Code (DC) 5284 was applied to the appeal.

With respect to the duty to assist, the Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.
Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher initial rating for the service-connected disability at issue.

The Board also finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  In particular, the record contains the Veteran's service treatment records, VA medical records, VA examination reports, and a private treating physician's statement.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

VA has also fulfilled its duty to assist.  VA obtained the Veteran's service treatment records and VA treatment records.  The Veteran has submitted private treatment records in support of his claim.  During the appeal period, the Veteran has been afforded two VA examinations of his left toe disability.  Notably, the original examination was conducted in December 1970.  The Veteran was most recently examined in May 2012.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2013).  The Veteran and his representative have not contended otherwise. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  
Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here the disability has not significantly changed and a uniform evaluation is warranted.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996).  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  38 C.F.R. § 4.59 (2015).

Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Id.

It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Analysis

The Veteran's residuals of a fracture of the left, great toe were originally rated as non-compensable, 38 C.F.R. § 4.71a, Diagnostic Code 5299.  

Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99."  However, the second code is not present on the codesheet from the February 1971.  The Veteran's residuals of a fracture of the left, great toe were simply noted on the codesheet under 5299.

In a June 2013 rating decision, the RO reevaluated the Veteran's residuals of a fracture of the left, great toe by analogy, using the criteria for other foot injuries Diagnostic Code 5284 and continued a non-compensable.  

Under Diagnostic Code 5284, a 10 percent rating is assigned for foot disability productive of moderate impairment.  A 20 percent rating contemplates foot disability productive of moderately severe impairment.  30 percent rating is warranted for foot disability productive of severe impairment.  40 percent rating is assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a Diagnostic Code (DC) 5284 (2015).  

In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 5284.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The Board finds that the medical and lay evidence reflects that the Veteran's residuals of a fracture of the left, great toe warrants increase to 10 percent rating throughout the appeal period under Diagnostic Code 5284 and a higher evaluation is not warranted under this code or another diagnostic code.

The Board finds that the level of severity of the Veteran's residuals of a fracture of the left, great toe did not significantly change during the course of his appeal.  In light of the Veteran's consistent reports of pain on standing and walking, recurrent infected ingrown toenail due to nail deformity, and a persistent sensation of cold in the left great toe, the Board finds that the Veteran's left toe disability most nearly approximates the functional equivalent of moderate impairment.

In support of his original claim for service connection, the Veteran submitted a November 1970 statement from C.W., M.D. that notes the Veteran reported a painful left toe with a split nail that becomes in-grown on occasion.  
At the original examination in December 1970, the examiner noted the Veteran reported a sensation of cold in the left toe during cold weather and decreased circulation of the left toe.  The examiner noted that x-ray imaging dated December 1970 indicated no degenerative changes in the first metatarsal phalangeal joint MTP joint.  The examiner noted that the Veteran reported a splitting of the nail of the left great toe longitudinally and a persistent sensation of cold.  The examiner noted the presence of a longitudinal splitting ridge which extended to the subungual area.

At the most recent VA examination in May 2012, the examiner noted the presence of a nail deformity with recurrent infected ingrown toenail.  The examiner noted the Veteran reported complaints of a persistent feeling of cold and recurrent pain with movement and prolonged weight-bearing.  The examiner noted that the Veteran's first MTP was movable, actively and passively, with minimal objective pain/discomfort of the joints.  The examiner also noted that x-ray imaging of the Veteran's first MTP indicated the presence of degenerative changes.

In light of the evidence of record, the Board finds that the Veteran has manifested a left foot (toe) disability that approximates a moderate impairment due to symptoms of painful motion, recurrent infected ingrown toenail, and a persistent sensation of cold.

The evidence documented above does not show left foot (toe) disability productive of moderately severe impairment.  Accordingly, higher ratings are not warranted at any time.  Claw foot (pes cavus), malunion or nonunion of tarsal or metatarsal bones, or symptoms of flatfoot are not demonstrated.  Further, while the Veteran's May 2012 VA examination indicates degenerative arthritis of the first MTP joint, the evidence of record does not show x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations; thus, higher ratings under those diagnostic codes are not warranted. 

For all the foregoing reasons, the Board finds that 10 percent, but no higher, rating for the residuals of a fracture of the left, great toe is warranted throughout the appeal period, but that a rating in excess of 10 percent is not warranted at any time pertinent to this appeal. 
The Board has applied the benefit-of-the-doubt doctrine in determining that the criteria for a 10 percent rating are met, but finds that the preponderance of the evidence is against assignment of higher ratings. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).

Extra-schedular Consideration

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point have the Veteran's residuals of a fracture of the left, great toe been shown to be so exceptional or unusual as to warrant the assignment of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321.

Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms and effects of the Veteran's residuals of a fracture of the left, great toe are contemplated by the applicable rating criteria. 
The Board's analysis above reflects that the symptoms, effects, and overall disability picture from the Veteran's residuals of a fracture of the left, great toe take account of both the individual symptoms and the overall impairment caused by the his symptoms of painful motion, recurrent infected ingrown toenail, a persistent sensation of cold.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required. 

In any event, the above evidence reflects that the effects of the Veteran's residuals of a fracture of the left, great toe on the Veteran's employment did not constitute marked interference with employment, i.e., beyond that contemplated by the assigned ratings.  The Veteran reported at the May 2012 VA examination that he retired in 2003 after a 25 year occupation history as a casino floor manager.  See 38 C.F.R. § 4.1. 

Moreover, there is no evidence of frequent hospitalization, or indication that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for residuals of a fracture of the left, great toe is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

An initial evaluation of 10 percent for residuals of a fracture of the left, great toe is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


